 

Michael Faillace & Associates, P.C.
Employment and Litigation Attorneys

60 East 42" St. Suite 4510 Telephone: (212) 317-1
New York, New York 10165 Facsimile: (212) 317-1
ctucker@faillacelaw.com

March 5, 2019 Ne
VIA ECE
Hon. George B. Daniels ; Us
United States District Judge DEC 09 2019 qd fron
United States Courthouse Nua
500 Pearl St. y

New York, NY 10007-1312

 

‘~

Your Honor:

This office represents Plaintiffs in the above-referenced matter. I write jointly w,
Defense to request an adjournment of the Court’s December 10, 2019 status conference.

On August 13, 2019, the Court scheduled a status conference for December 10, 2019
that time, the mediation, originally scheduled for November 5, 2019 was not held and then resch
to December 19, 2019. In light of the adjourned mediation, the parties respectfully request t
status conference be adjourned to January 6, 7, 9, 10, 2020 or at the Court’s earliest conve
thereafter.

We thank the Court for its time and its attention to this matter.

 

 

Regards,
ifuspc SBNY
DOCUMENT /s/ Clifford R. Tucker

 

ELECTR, CNICALLY FOILED i}. Clifford R. Tucker, Esq.

Attorney for Plaintiffs
PM ff eR DDT Michael Faillace & Associates
DATE ETERS pC 0 we cinws women Ht 60 East 42" St. Suite 4510
New York, NY 10165

 

 

 

 

Certified as a minority-owned business in the State of New York

ith the

Since
teduled
hat the
*nience

 
